REINHARD, Presiding Judge.
Defendant was convicted of two counts of first degree robbery, violations of § 560.-120 RSMo.1969 and one count of armed criminal action, a violation of § 559.225 RSMo.Supp.1976. He was sentenced to two *776consecutive five year terms for the robbery convictions and three years on the armed criminal action conviction to run consecutive to the robbery sentences.
The state presented evidence that defendant, armed with a pistol, robbed two women in the City of St. Louis on October 6, 1978. On appeal, defendant raises only one point of error. He asserts that convicting him for both first degree robbery and armed criminal action was error. In State v. Haggard, 619 S.W.2d 44 (Mo.banc 1981) the Supreme Court held convicting a defendant of both first degree robbery and armed criminal action in these circumstances was a violation of the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution.
The judgments for first degree robbery are affirmed, while the judgment and sentence for armed criminal action is reversed.
SNYDER and CRIST, JJ., concur.